Exhibit 10.1

THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT

THIS THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT dated December 14, 2017 is
made by and among RESOURCE CAPITAL CORP., a Maryland corporation (the
“Company”), RESOURCE CAPITAL MANAGER, INC., a Delaware corporation (together
with its permitted assignees, the “Manager”), and Resource America, Inc., a
Delaware corporation (“Resource America”).

WHEREAS, the Company is a corporation that has elected and has qualified to be
treated as a real estate investment trust for federal income tax purposes; and

WHEREAS, pursuant to a Management Agreement dated as of March 8, 2005, the
Company retained the Manager to provide investment advisory services to the
Company and its subsidiaries on the terms and conditions set forth therein; and

WHEREAS, on June 14, 2012, the Company, Manager and Resource America amended and
restated the Management Agreement in its entirety and entered into a Second
Amended and Restated Management Agreement (the “Management Agreement”); and

WHEREAS, on November 7, 2013, the Company, Manager and Resource America entered
into an amendment to the Management Agreement; and

WHEREAS, the Company, Manager and Resource America desire to incorporate the
previous amendment and to amend and restate the Management Agreement in its
entirety, as set forth below.

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

SECTION 1.    DEFINITIONS. The following terms have the meanings assigned them:

(a)    “Affiliate” means a person that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the person specified.

(b)    “Agreement” means this Third Amended and Restated Management Agreement,
as amended from time to time.

(c)    “Ancillary Operating Subsidiary” means a Subsidiary, including a TRS and
its Subsidiaries, that is an operating entity principally engaged in the
evaluation, underwriting, origination, servicing, holding, trading and financing
of loans, securities, investments and credit products other than commercial real
estate loans.

(d)    “Base Management Fee” means the base management fee, calculated and paid
monthly in arrears, in an amount equal to (i) 1/12 of Equity multiplied by
(ii) 1.50%; provided, however, that such fee shall equal $937,500 per calendar
month for each of the fifteen (15) successive months beginning October 1, 2017.

(e)    “Board of Directors” means the Board of Directors of the Company.

(f)    “Book Value” means, with respect to any fiscal quarter end, the total
stockholders’ equity of the Company at September 30, 2017, excluding equity
attributable to preferred stock ($460,568,964), as adjusted to include net
income or loss from the operations or gain or loss on resolutions of Strategic
Plan Assets between October 1, 2017 and that fiscal quarter end, with the
calculation of such adjustments being subject to the approval by a majority of
the Independent Directors; provided that no such adjustments shall be made for
any fiscal quarter after the quarter ending December 31, 2018. For the avoidance
of doubt, Book Value for any fiscal quarter ending after December 31, 2018 shall
include such adjustments for the period between October 1, 2017 and December 31,
2018.

 

1



--------------------------------------------------------------------------------

(g)    “Change of Control” means the occurrence of any of the following:

(i)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Manager, taken as a whole, to
any Person other than an indirect wholly-owned subsidiary of Resource America;
or

(ii)    the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of 50% or more of the total voting power of the
voting capital interests of the Manager.

(h)    “Code” means the Internal Revenue Code of 1986, as amended.

(i)    “Common Share” means a share of capital stock of the Company now or
hereafter authorized as common voting stock of the Company.

(j)    “Company Account” has the meaning set forth in Section 5 hereof.

(k)    “Company Indemnified Party” has the meaning set forth in
Section 11(b) hereof.

(l)    “Core Earnings” means, with respect to any period, GAAP net income (loss)
attributable to Common Shares for such period, adjusted to: (A) exclude the
following items incurred during such period: (i) non-cash equity compensation
expense, (ii) Incentive Compensation payable to the Manager, (iii) unrealized
gains and losses, (iv) non-cash provisions for loan losses, (v) non-cash
impairments on securities, (vi) non-cash amortization of discounts or premiums
associated with borrowings, (vii) net income or loss from the operations or gain
or loss on resolutions of Strategic Plan Assets, (viii) real estate depreciation
and amortization, (ix) foreign currency gains or losses and (x) income or loss
from discontinued operations; and (B) add any realized gain and deduct any
realized loss incurred during such period (excluding any realized gain or loss
on the resolution of any Strategic Plan Asset) to the extent such realized gain
or loss was previously excluded from the calculation of Core Earnings for a
previous period.

(m)    “Current Term” has the meaning set forth in Section 13(a) hereof.

(n)    “Effective Termination Date” has the meaning set forth in
Section 13(a) hereof.

(o)    “Equity” means, for purposes of calculating the Base Management Fee for
any month, the total amount of net proceeds (or the value of Common Shares
issued upon the conversion of convertible securities, if applicable and without
duplication) from any issuance of capital stock of the Company, after deducting
any underwriting discounts and commissions and other expenses and costs relating
to such issuance, plus (or minus) the Company’s retained earnings (or
deficit) at the end of such month (without taking into account any non-cash
equity compensation expense incurred in current or prior periods), less all
amounts that the Company pays for repurchases of any capital stock of the
Company; provided, that the foregoing calculation of Equity shall be adjusted to
exclude one-time events pursuant to changes in GAAP, as well as non-cash charges
after discussion between the Manager and the Independent Directors and approval
by a majority of the Independent Directors in the case of non-cash charges.

 

2



--------------------------------------------------------------------------------

(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q)    “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System.

(r)    “GAAP” means generally accepted accounting principles, as applied in the
United States.

(s)    “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.

(t)    “Guidelines” shall have the meaning set forth in Section 2(b)(i) hereof.

(u)    “Incentive Compensation” means an incentive management fee calculated and
payable each fiscal quarter in an amount, not less than zero, equal to the
product of: (A) twenty percent (20%) of the dollar amount by which (i) the
amount of the Company’s Core Earnings per Common Share for such quarter (based
on the weighted average number of Common Shares outstanding during such
quarter) exceeds (ii) an amount equal to (1) the weighted average of (a) Book
Value as of the end of such quarter divided by 30,881,351 and (b) the price per
share (including the conversion price, if applicable) paid for Common Shares in
each offering (or issuance, upon the conversion of convertible securities) by
the Company subsequent to September 30, 2017, in each case at the time of
issuance thereof, multiplied by (2) the greater of (a) 1.75% and (b) 0.4375%
plus one-fourth of the Ten Year Treasury Rate for such quarter; multiplied by
(B) the weighted average number of Common Shares outstanding during such
quarter; provided, that the foregoing calculation of Incentive Compensation
shall be adjusted (x) to exclude events pursuant to changes in GAAP or the
application of GAAP, as well as non-recurring or unusual transactions or events,
after discussion between the Manager and the Independent Directors and approval
by a majority of the Independent Directors in the case of non-recurring or
unusual transactions or events, and (y) by deducting an amount equal to any TRS
Directly Paid Fees accrued (calculated as if such fees were payable on a
quarterly basis) not previously used to offset Incentive Compensation.

(v)    “Indemnified Party” has the meaning set forth in Section 11(a) hereof.

(w)    “Independent Directors” means the members of the Board of Directors who
are not, and have not been within the last two years, officers or employees of
the Manager or any Person directly or indirectly controlling or controlled by,
or otherwise an Affiliate of, the Manager and who are otherwise “independent” in
accordance with the Company’s Governing Instruments and, if applicable, the
rules of any national securities exchange on which any capital stock of the
Company is listed.

(x)    “Investment Company Act” means the Investment Company Act of 1940, as
amended.

(y)    “Investments” means the investments of the Company.

 

3



--------------------------------------------------------------------------------

(z)    “Notice of Proposal to Negotiate” has the meaning set forth in
Section 13(a) hereto.

(aa)    “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

(bb)    “REIT” means a “real estate investment trust” as defined under the Code.

(cc)    “Renewal Term” has the meaning as set forth in Section 13(a) hereto.

(dd)    “Strategic Plan Assets” means certain non-core businesses, investments
or other assets identified on Exhibit C hereto.

(ee)    “Subsidiary” means any subsidiary of the Company; any partnership, the
general partner of which is the Company or any subsidiary of the Company; and
any limited liability company, the managing member of which is the Company or
any subsidiary of the Company.

(ff)    “Ten Year Treasury Rate” means the average of the weekly average yield
to maturity for U.S. Treasury securities (adjusted to a constant maturity of ten
(10) years) as published weekly by the Federal Reserve Board in publication
H.15, or any successor publication, during a fiscal quarter, or if such rate is
not published by the Federal Reserve Board, any Federal Reserve Bank or agency
or department of the federal government selected by the Company. If the Company
determines in good faith that the Ten Year Treasury Rate cannot be calculated as
provided above, then the rate shall be the arithmetic average of the per annum
average yields to maturities, based upon closing asked prices on each business
day during a quarter, for each actively-traded marketable U.S. Treasury fixed
interest rate security with a final maturity date not less than eight or more
than twelve years from the date of the closing asked prices as chosen and quoted
for each business day in each such quarter in New York City by at least three
recognized dealers in U.S. government securities selected by the Company.

(gg)    “Termination Fee” has the meaning set forth in Section 13(b) hereof.

(hh)    “Termination Notice” has the meaning set forth in Section 13(a) hereof.

(ii)    “Treasury Regulations” means the regulations promulgated under the Code
from time to time, as amended.

(jj)    “TRS” means a Subsidiary that is a taxable REIT subsidiary as defined in
Section 856(1) of the Code.

(kk)    “TRS Directly Paid Fees” means fees paid directly by a TRS (or any
subsidiary thereof) to employees, agents and/or affiliates of the Manager with
respect to profits of such TRS (or subsidiary thereof) generated from the
services of such employees, agents and/or affiliates, the fee structure of which
shall have been approved by a majority of the Company’s Independent Directors
and which fees may not exceed 20% of the net income (before such fees) of such
TRS (or subsidiary thereof). TRS Directly Paid Fees may be accrued and paid in
subsequent periods if the structure of such fees requires their payment on a
periodic basis other than quarterly.

 

4



--------------------------------------------------------------------------------

SECTION 2.    APPOINTMENT AND DUTIES OF THE MANAGER.

(a)    The Company hereby appoints the Manager to manage the assets of the
Company and its Subsidiaries subject to the further terms and conditions set
forth in this Agreement and the Manager hereby agrees to use its commercially
reasonable efforts to perform each of the duties set forth herein. The
appointment of the Manager shall be exclusive to the Manager except to the
extent that the Manager otherwise agrees, in its sole and absolute discretion,
and except to the extent that the Manager elects, in accordance with the terms
of this Agreement, to cause the duties of the Manager hereunder to be provided
by third parties.

(b)    The Manager, in its capacity as manager of the assets and the day-to-day
operations of the Company, at all times will be subject to the supervision of
the Company’s Board of Directors and will have only such functions and authority
as the Company may delegate to it including, without limitation, the functions
and authority identified herein and delegated to the Manager hereby. The Manager
will be responsible for the day-to-day operations of the Company and will
perform (or cause to be performed) such services and activities relating to the
assets and operations of the Company as may be appropriate, including, without
limitation:

(i)    serving as the Company’s consultant with respect to the periodic review
of the investment criteria and parameters for Investments, borrowings and
operations, any modifications to which shall be approved by a majority of the
Independent Directors (such policy guidelines as initially approved, as the same
may be modified with such approval, the “Guidelines”) and other policies for
approval by the Board of Directors;

(ii)    investigation, analysis and selection of investment opportunities;

(iii)    with respect to any prospective investment by the Company and any sale,
exchange or other disposition of any Investment by the Company, conducting
negotiations on behalf of the Company with sellers and purchasers and their
respective agents, representatives and investment bankers;

(iv)    engaging and supervising, on behalf of the Company and at the Company’s
expense, independent contractors which provide investment banking, mortgage
brokerage, securities brokerage and other financial services and such other
services as may be required relating to the Investments;

(v)    coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment partners;

(vi)    providing executive and administrative personnel, office space and
office services required in rendering services to the Company;

(vii)    administering the day-to-day operations of the Company and performing
and supervising the performance of such other administrative functions necessary
in the management of the Company as may be agreed upon by the Manager and the
Board of Directors, including, without limitation, the collection of revenues
and the payment of the Company’s debts and obligations and maintenance of
appropriate computer services to perform such administrative functions;

 

5



--------------------------------------------------------------------------------

(viii)    communicating on behalf of the Company with the holders of any equity
or debt securities of the Company as required to satisfy the reporting and other
requirements of any governmental bodies or agencies or trading markets and to
maintain effective relations with such holders;

(ix)    counseling the Company in connection with policy decisions to be made by
the Board of Directors;

(x)    evaluating and recommending to the Board of Directors hedging strategies
and engaging in hedging activities on behalf of the Company, consistent with
such strategies, as so modified from time to time, with the Company’s status as
a REIT, and with the Guidelines;

(xi)    counseling the Company regarding the maintenance of its status as a REIT
and monitoring compliance with the various REIT qualification tests and other
rules set out in the Code and Treasury Regulations thereunder;

(xii)    counseling the Company regarding the maintenance of its exclusion from
status as an investment company under the Investment Company Act and monitoring
compliance with the requirements for maintaining such exclusion;

(xiii)    assisting the Company in developing criteria for asset purchase
commitments that are specifically tailored to the Company’s investment
objectives and making available to the Company its knowledge and experience with
respect to mortgage loans, real estate, real estate securities, other real
estate-related assets and non-real estate related assets;

(xiv)    furnishing reports and statistical and economic research to the Company
regarding the Company’s activities and services performed for the Company by the
Manager or the Subsidiaries;

(xv)    monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance and budgeted
or projected operating results;

(xvi)    investing and re-investing any moneys and securities of the Company
(including investing in short-term Investments pending investment in other
Investments, payment of fees, costs and expenses, or payments of dividends or
distributions to stockholders and partners of the Company) and advising the
Company as to its capital structure and capital raising;

(xvii)    causing the Company to retain qualified accountants and legal counsel,
as applicable, to assist in developing appropriate accounting procedures,
compliance procedures and testing systems with respect to financial reporting
obligations and compliance with the provisions of the Code applicable to REITs
and non-taxable REIT subsidiaries and to conduct quarterly compliance reviews
with respect thereto;

(xviii)    causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;

 

6



--------------------------------------------------------------------------------

(xix)    assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act;

(xx)    taking all necessary actions to enable the Company and its Subsidiaries
to make required tax filings and reports, including soliciting stockholders for
required information to the extent provided by the provisions of the Code and
Treasury Regulations applicable to REITs;

(xxi)    handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to such limitations or
parameters as may be imposed from time to time by the Board of Directors;

(xxii)    using commercially reasonable efforts to cause expenses incurred by or
on behalf of the Company to be commercially reasonable or commercially customary
and within any budgeted parameters or expense guidelines set by the Board of
Directors from time to time;

(xxiii)    advising the Company with respect to obtaining appropriate warehouse
or other financings for its assets;

(xxiv)    advising the Company with respect to and structuring long-term
financing vehicles for the Company’s portfolio of assets, and offering and
selling securities publicly or privately in connection with any such structured
financing;

(xxv)    performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances; and

(xxvi)    using commercially reasonable efforts to cause the Company to comply
with all applicable laws.

Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to the Investments. Such services will include, but not be limited to,
consulting with the Company on the purchase and sale of, and other investment
opportunities in connection with, the Company’s portfolio of assets; the
collection of information and the submission of reports pertaining to the
Company’s assets, interest rates and general economic conditions; periodic
review and evaluation of the performance of the Company’s portfolio of assets;
acting as liaison between the Company and banking, mortgage banking, investment
banking and other parties with respect to the purchase, financing and
disposition of assets; and other customary functions related to portfolio
management. Additionally, the Manager will perform monitoring services (the
“Monitoring Services”) on behalf of the Company with respect to any loan
servicing activities provided by third parties. Such Monitoring Services will
include, to the extent applicable, negotiating servicing agreements; acting as a
liaison between the servicers of the assets and the Company; review of
servicers’ delinquency, foreclosure and other reports on assets; supervising
claims filed under any insurance policies; and enforcing the obligation of any
servicer to repurchase assets.

 

7



--------------------------------------------------------------------------------

(c)    The Manager may enter into agreements with other parties, including its
Affiliates, for the purpose of engaging one or more parties for and on behalf,
and at the sole cost and expense, of the Company to provide property management,
asset management, leasing, development, brokerage, financial advisory, custodial
and/or other services to the Company (including, without limitation, Portfolio
Management Services and Monitoring Services) pursuant to agreement(s) with terms
which are then customary for agreements regarding the provision of services to
companies that have assets similar in type, quality and value to the assets of
the Company; provided, that (i) any such agreements entered into with Affiliates
of the Manager shall be (A) on terms no more favorable to such affiliate than
would be obtained from a third party on an arm’s-length basis and (B) to the
extent the same do not fall within the provisions of the Guidelines, approved by
a majority of the Independent Directors, (ii) with respect to Portfolio
Management Services, (A) any such agreements shall be subject to the Company’s
prior written approval (and approved by a majority of the Independent
Directors) and (B) the Manager shall remain liable for the performance of such
Portfolio Management Services, and (iii) with respect to Monitoring Services,
any such agreements shall be subject to the Company’s prior written approval
(and approved by a majority of the Independent Directors).

(d)    The Manager may retain, for and on behalf, and at the sole cost and
expense, of the Company, such services of accountants, legal counsel,
appraisers, insurers, brokers, transfer agents, registrars, developers,
investment banks, financial advisors, banks and other lenders and others as the
Manager deems necessary or advisable in connection with the management and
operations of the Company. Notwithstanding anything contained herein to the
contrary, the Manager shall have the right to cause any such services to be
rendered by its employees or Affiliates. The Company shall pay or reimburse the
Manager or its Affiliates performing such services for the cost thereof;
provided, that such costs and reimbursements are no greater than those which
would be payable to outside professionals or consultants engaged to perform such
services pursuant to agreements negotiated on an arm’s-length basis.

(e)    As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company, prepare, or cause to be prepared, with respect to any
Investment, reports and other information with respect to such Investment as may
be reasonably requested by the Company.

(f)    The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board of Directors in order for the Company
to comply with its Governing Instruments, or any other materials required to be
filed with any governmental body or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company’s books
of account by a nationally recognized independent accounting firm.

(g)    The Manager shall prepare, at the sole cost and expense of the Company,
regular reports for the Board of Directors to enable the Board of Directors to
review the Company’s acquisitions, portfolio composition and characteristics,
credit quality, performance and compliance with the Guidelines and policies
approved by the Board of Directors.

(h)    Notwithstanding anything contained in this Agreement to the contrary,
except to the extent that the payment of additional moneys is proven by the
Company to have been required as a direct result of the Manager’s acts or
omissions which result in the right of the Company to terminate this Agreement
pursuant to Section 15 of this Agreement, the Manager shall not be required to
expend money (“Excess Funds”) in connection with any expenses that are required
to be paid for or reimbursed by the Company pursuant to Section 9 in excess of
that contained in any applicable Company Account (as herein defined) or
otherwise made available by the Company to be expended by the Manager hereunder.
Failure of the Manager to expend Excess Funds out-of-pocket shall not give rise
or be a contributing factor to the right of the Company under Section 13(a) of
this Agreement to terminate this Agreement due to the Manager’s unsatisfactory
performance.

 

8



--------------------------------------------------------------------------------

(i)    In performing its duties under this Section 2, the Manager shall be
entitled to rely reasonably on qualified experts and professionals (including,
without limitation, accountants, legal counsel and other professional service
providers) hired by the Manager at the Company’s sole cost and expense.

SECTION 3.    DEVOTION OF TIME; ADDITIONAL ACTIVITIES OF THE MANAGER.

(a)    The Manager will provide the Company with a management team, including a
Chief Executive Officer and President, along with appropriate support personnel,
to provide the management services to be provided by the Manager to the Company
hereunder, the members of which team shall devote such of their time to the
management of the Company as may be reasonably necessary and appropriate,
commensurate with the level of activity of the Company from time to time. The
Manager shall also provide the Company with a Chief Financial Officer who shall
be fully dedicated to the operations of the Company and a sufficient amount of
services of additional accounting, finance and investor relations professionals
(which amount shall be reviewed and approved by the Board of Directors).
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, an Ancillary Operating Subsidiary shall, with the approval of a
majority of the Independent Directors, directly incur and pay all of its own
operating costs and expenses, including without limitation, compensation of
employees of such Ancillary Operating Subsidiary and reimbursement of any
compensation costs incurred by the Manager for personnel principally devoted to
such Ancillary Operating Subsidiary.

(b)    The Manager agrees to offer the Company the right to participate in all
investment opportunities that the Manager determines are appropriate for the
Company in view of its investment objectives, policies and strategies, and other
relevant factors, with the understanding that, in accordance with the Manager’s
Conflict of Interests Policy (attached hereto as Exhibit A and as may be amended
from time to time in the sole discretion of the Manager), the Company might not
participate in each such opportunity but will on an overall basis equitably
participate with the Manager’s and its Affiliates’ other clients in all such
opportunities. Except as provided in the penultimate sentence of this
Section 3(b), nothing in this Agreement shall (i) prevent the Manager or any of
its Affiliates, officers, directors or employees, from engaging in other
businesses or from rendering services of any kind to any other Person,
including, without limitation, investing in, or rendering advisory services to
others investing in, any type of Conduit CMBS or other mortgage loans
(including, without limitation, investments that meet the principal investment
objectives of the Company), whether or not the investment objectives or policies
of any such other Person or entity are similar to those of the Company or
(ii) in any way bind or restrict the Manager or any of its Affiliates, officers,
directors or employees from buying, selling or trading any securities or
commodities for their own accounts or for the account of others for whom the
Manager or any of its Affiliates, officers, directors or employees may be
acting. While information and recommendations supplied to the Company shall, in
the Manager’s reasonable and good faith judgment, be appropriate under the
circumstances and in light of the investment objectives and policies of the
Company, they may be different from the information and recommendations supplied
by the Manager or any Affiliate of the Manager to other investment companies,
funds and advisory accounts. The Company shall be entitled to equitable
treatment under the circumstances in receiving information, recommendations and
any other services, but the Company recognizes that it is not entitled to
receive preferential treatment as compared with the treatment given by the
Manager or any Affiliate of the Manager to any investment company, fund or
advisory account other than any fund or advisory account which contains only
funds invested by the Manager, its Affiliates (and not any funds of any of their
clients or customers) or their officers and directors. Notwithstanding anything
to the contrary in this Section 3(b), the Manager hereby agrees that, during the
term of this Agreement set forth in Section 13 hereof, neither the Manager nor
any entity controlled by the Manager shall raise, sponsor or advise any new REIT
that invests primarily in domestic mortgage backed securities in the United
States. The Company shall have the benefit of the Manager’s best judgment and
effort in rendering services hereunder and, in furtherance of the foregoing, the
Manager shall not undertake activities that, in its good faith judgment, will
adversely affect the performance of its obligations under this Agreement.

 

9



--------------------------------------------------------------------------------

(c)    Directors, officers, employees and agents of the Manager or Affiliates of
the Manager may serve as directors, officers, employees, agents, nominees or
signatories for the Company or any Subsidiary, to the extent permitted by their
Governing Instruments, as from time to time amended, or by any resolutions duly
adopted by the Board of Directors pursuant to the Company’s Governing
Instruments. When executing documents or otherwise acting in such capacities for
the Company, such Persons shall use their respective titles in the Company.

(d)    The Manager is authorized, for and on behalf, and at the sole cost and
expense of the Company, to employ such securities dealers for the purchase and
sale of investment assets of the Company as may, in the good faith judgment of
the Manager, be necessary to obtain the best commercially available net results
for the Company taking into account such factors as the policies of the Company,
price, dealer spread, the size, type, timing and difficulty of the transaction
involved, the firm’s general execution and operational facilities and the firm’s
risk in positioning the securities involved. Consistent with this policy, the
Manager is authorized to direct the execution of the Company’s portfolio
transactions to dealers and brokers furnishing statistical information or
research deemed by the Manager to be useful or valuable to the performance of
its investment advisory functions for the Company.

(e)    The Company (including the Board of Directors) agrees to take all actions
reasonably required to permit and enable the Manager to carry out its duties and
obligations under this Agreement, including, without limitation, all steps
reasonably necessary to allow the Manager to file any registration statement on
behalf of the Company in a timely manner or to deliver any financial statements
or other reports with respect to the Company. If the Manager is not able to
provide a service, or in the reasonable judgment of the Manager it is not
prudent to provide a service, without the approval of the Board of Directors or
the Independent Directors, as applicable, then the Manager shall be excused from
providing such service (and shall not be in breach of this Agreement) until the
applicable approval has been obtained.

SECTION 4.    AGENCY. The Manager shall act as agent of the Company in making,
acquiring, financing and disposing of Investments, disbursing and collecting the
Company’s funds, paying the debts and fulfilling the obligations of the Company,
supervising the performance of professionals engaged by or on behalf of the
Company and handling, prosecuting and settling any claims of or against the
Company, the Board of Directors, holders of the Company’s securities or the
Company’s representatives or properties.

SECTION 5.    BANK ACCOUNTS. At the direction of the Board of Directors, the
Manager may establish and maintain one or more bank accounts in the name of the
Company or any Subsidiary (any such account, a “Company Account”), and may
collect and deposit funds into any such Company Account or Company Accounts, and
disburse funds from any such Company Account or Company Accounts, under such
terms and conditions as the Board of Directors may approve; and the Manager
shall, from time to time and upon request, render appropriate accountings of
such collections and payments to the Board of Directors and to the auditors of
the Company or any Subsidiary.

 

10



--------------------------------------------------------------------------------

SECTION 6.    RECORDS; CONFIDENTIALITY. The Manager shall maintain appropriate
books of accounts and records relating to services performed under this
Agreement, and such books of account and records shall be accessible for
inspection by representatives of the Company or any Subsidiary at any time
during normal business hours upon one (1) business day’s advance written notice.
The Manager shall keep confidential any and all information obtained in
connection with the services rendered under this Agreement and shall not
disclose any such information (or use the same except in furtherance of its
duties under this Agreement) to nonaffiliated third parties except (i) with the
prior written consent of the Board of Directors, (ii) to legal counsel,
accountants and other professional advisors; (iii) to appraisers, financing
sources and others in the ordinary course of the Company’s business; (iv) to
governmental officials having jurisdiction over the Company; (v) in connection
with any governmental or regulatory filings of the Company or disclosure or
presentations to Company investors; or (vi) as required by law or legal process
to which the Manager or any Person to whom disclosure is permitted hereunder is
a party. The foregoing shall not apply to information which has previously
become publicly available through the actions of a Person other than the Manager
not resulting from the Manager’s violation of this Section 6. The provisions of
this Section 6 shall survive the expiration or earlier termination of this
Agreement for a period of one year.

SECTION 7.    OBLIGATIONS OF MANAGER; RESTRICTIONS.

(a)    The Manager shall require each seller or transferor of investment assets
to the Company to make such representations and warranties regarding such assets
as may, in the reasonable judgment of the Manager, be necessary and appropriate
or as advised by the Board of Directors and consistent with standard industry
practice. In addition, the Manager shall take such other action as it deems
necessary or appropriate or as advised by the Board of Directors and consistent
with standard industry practice with regard to the protection of the
Investments.

(b)    The Manager shall refrain from any action that, in its sole judgment made
in good faith, (i) is not in compliance with the Guidelines, (ii) would
adversely affect the status of the Company as a REIT under the Code or the
Company’s status as an entity excluded from investment company status under the
Investment Company Act or (iii) would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or any
Subsidiary or that would otherwise not be permitted by the Company’s Governing
Instruments. If the Manager is ordered to take any such action by the Board of
Directors, the Manager shall promptly notify the Board of Directors of the
Manager’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Governing Instruments.
Notwithstanding the foregoing, the Manager, its directors, officers,
stockholders and employees shall not be liable to the Company or any Subsidiary,
the Board of Directors, or the Company’s or any Subsidiary’s stockholders or
partners, for any act or omission by the Manager, its directors, officers,
stockholders or employees except as provided in Section 11 of this Agreement.

(c)    The Company shall not invest in joint ventures with the Manager or any
affiliate thereof, unless (i) such Investment is made in accordance with the
Guidelines and (ii) such Investment is approved in advance by a majority of the
Independent Directors.

(d)    The Manager shall not (i) consummate any transaction which would involve
the acquisition by the Company of an asset in which the Manager or any Affiliate
thereof has an ownership interest or the sale by the Company of an asset to the
Manager or any Affiliate thereof, or (ii) under circumstances where the Manager
is subject to an actual or potential conflict of interest, in the reasonable
judgment of the Manager or the Board of Directors, because it manages both the
Company and another Person (not an Affiliate of the Company) with which the
Company has a contractual relationship, take any action constituting the
granting to such Person of a waiver, forbearance or other relief, or the
enforcement against such Person of remedies, under or with respect to the
applicable contract, unless such transaction or action, as the case may be and
in each case, is approved by a majority of the Independent Directors.

 

11



--------------------------------------------------------------------------------

(e)    The Board of Directors periodically reviews the Guidelines and the
Company’s portfolio of Investments but will not review each proposed investment,
except as otherwise provided herein. If a majority of the Independent Directors
determines in the periodic review of transactions by the Independent Directors,
that a particular transaction does not comply with the Guidelines (including as
a result of violation of the provisions of Section 7(d) above), then a majority
of the Independent Directors will consider what corrective action, if any, can
be taken. The Manager shall be permitted to rely upon the direction of the
Secretary of the Company to evidence the approval of the Board of Directors or
the Independent Directors with respect to a proposed investment.

(f)    The Manager shall at all times during the term of this Agreement
(including the Current Term and any Renewal Term) maintain a tangible net worth
equal to or greater than $1,000,000. The Manager shall at all times during the
term of this Agreement maintain “errors and omissions” insurance coverage and
other insurance coverage which is customarily carried by property, asset and
investment managers performing functions similar to those of the Manager under
this Agreement with respect to assets similar to the assets of the Company, in
an amount which is comparable to that customarily maintained by other managers
or servicers of similar assets.

SECTION 8.    COMPENSATION.

(a)    During the term of this Agreement (including the Current Term and any
Renewal Term), the Company shall pay the Manager the Base Management Fee monthly
in arrears. Any Base Management Fee paid prior to the date of this Agreement for
any month ended after October 1, 2017 shall be adjusted, as necessary, in
accordance with the definition of “Base Management Fee” set forth in this
Agreement, and such additional amount, if any, shall be paid by the Company
promptly after the date hereof.

(b)    The Manager shall compute each installment of the Base Management Fee
within fifteen (15) business days after the end of the calendar month with
respect to which such installment is payable. A copy of the computations made by
the Manager to calculate such installment shall thereafter, for informational
purposes only and subject in any event to Section 13(a) of this Agreement,
promptly be delivered to the Board of Directors and, upon such delivery, payment
of such installment of the Base Management Fee shown therein shall be due and
payable no later than the date which is twenty (20) business days after the end
of the calendar month with respect to which such installment is payable.

(c)    The Base Management Fee is subject to adjustment pursuant to and in
accordance with the provisions of Section 13(a) of this Agreement.

(d)    In addition to the Base Management Fee otherwise payable hereunder, the
Company shall pay the Manager quarterly Incentive Compensation. The Incentive
Compensation calculation and payment shall be made for each fiscal quarter in
arrears.

(e)    The Manager shall compute each installment of the Incentive Compensation
within 30 days after the end of each fiscal quarter with respect to which such
installment is payable. A copy of the computations made by the Manager to
calculate such installment shall thereafter, subject to Section 13(a) of this
Agreement, promptly be delivered to the Board of Directors and payment of such
Incentive Compensation, or such other amount as may be determined pursuant to
the last sentence of this Section 8(e), shall be due and payable no later than
the date which is five (5) business days after the date of delivery to the Board
of Directors of such computations. The amount of Incentive Compensation may be
increased or decreased, if the Manager agrees and if a majority of the
Independent Directors determines in the exercise of reasonable discretion that
the amount so calculated is not equitable based upon facts and circumstances
that may include, without limitation, dividend payments, market conditions,
managerial performance or other factors not reflected in Core Earnings.

 

12



--------------------------------------------------------------------------------

(f)    Twenty-five percent (25%) of the Incentive Compensation shall (subject to
the remaining provisions of this Section 8(f) and the provisions of Sections
8(g), 8(h) and 8(i)) be payable to the Manager in Common Shares, and the
remainder thereof shall be paid in cash; provided, the Manager may (subject to
the remaining provisions of this Section 8(f) and the provisions of Sections
8(g), 8(h) and 8(i)) elect, by so indicating in the installment calculation
delivered to the Board of Directors, to receive more than twenty-five percent
(25%) of the Incentive Compensation in the form of Common Shares; provided,
however, the Manager may not receive payment of any portion of the Incentive
Compensation in the form of Common Shares, either automatically or by election,
if such payment would result in the Manager directly or indirectly through one
or more subsidiaries owning in the aggregate more than 9.8% of the outstanding
Common Shares. For purposes of this computation, Common Shares include shares
issued and outstanding (whether vested or unvested or forfeitable or
non-forfeitable) and shares to be issued upon exercise of outstanding stock
options (whether such options are exercisable or nonexercisable). The Manager’s
receipt of Common Shares in accordance herewith shall be subject to all
applicable securities exchange rules and securities laws (including, without
limitation, prohibitions on transfers and insider trading). All Common Shares
paid to the Manager as Incentive Compensation will be fully vested upon
issuance, provided that the Manager hereby agrees not to sell such shares prior
to the date that is one year after the date such shares are due and payable.
Notwithstanding such restriction and subject to compliance with all applicable
securities laws (including, without limitation, prohibitions on insider
trading), the Manager shall have the right to allocate such shares in its sole
and absolute discretion to its officers, employees and other individuals who
provide services to it at any time. In addition, the foregoing restriction
regarding the sale of such shares shall terminate upon termination of this
Agreement.

(g)    Common Shares payable as Incentive Compensation shall be valued as
follows:

(i)    if such shares are traded on a securities exchange, the value shall be
deemed to be the average of the closing prices of the shares on such exchange
over the thirty (30) day period ending three (3) days prior to the issuance of
such shares;

(ii)    if such shares are actively traded over-the-counter, the value shall be
deemed to be the average of the closing bid or sales price as applicable over
the thirty (30) day period ending three (3) days prior to the issuance of such
shares; and

(iii)    if there is no active public market for such shares, the value shall be
the fair market value thereof, as reasonably determined in good faith by the
Board of Directors of the Company.

(h)    If at any time the Manager shall, in connection with a determination of
fair market value made by the Board of Directors, (i) dispute such determination
in good faith by more than five percent (5%), and (ii) such dispute cannot be
resolved between the Independent Directors and the Manager within ten
(10) business days after the Manager provides written notice to the Company of
such dispute (the “Valuation Notice”), then the matter shall be resolved by an
independent appraiser of recognized standing selected jointly by the Independent
Directors and the Manager within not more than twenty (20) days after the
Valuation Notice. In the event the Independent Directors and the Manager cannot
agree with respect to such selection within the aforesaid twenty (20) day
time-frame, the Independent Directors shall select one such independent
appraiser and the Manager shall select one independent appraiser within five
(5) business days after the expiration of the twenty (20) day period, with one
additional such appraiser (the “Last Appraiser”) to be selected by the
appraisers so designated within five (5) business days after their selection.
Any valuation decision made by the appraisers shall be deemed final and binding
upon the Board of Directors and the Manager and shall be delivered to the
Manager and the Company within not more than fifteen (15) days after the
selection of the Last Appraiser. The expenses of the appraisal shall be paid by
the party with the estimate which deviated the furthest from the final valuation
decision made by the appraisers.

 

13



--------------------------------------------------------------------------------

(i)    The Company agrees to register the resale of the stock portion of the
Incentive Compensation in accordance with the provisions of Exhibit B.

(j)    Not later than seventy-five (75) days after the end of each fiscal year,
the Company shall pay to the Manager an amount equal to the positive difference,
if any, between (i) the Incentive Compensation payable for the prior fiscal year
before deducting paid or accrued TRS Directly Paid Fees, less (ii) the sum of
(A) the Incentive Compensation actually paid in the prior fiscal year plus
(B) the TRS Directly Paid Fees actually paid for the prior fiscal year.

(k)    In addition to the compensation set forth above in this Section 8, the
Company shall pay CVC Credit Partners, LLC (f/k/a Apidos Capital Management,
LLC) such fees as are set forth in that certain Services Agreement dated as of
February 24, 2011, among Resource Capital Asset Management, LLC (a subsidiary of
the Company) and Apidos Capital Management, LLC.

SECTION 9.    EXPENSES OF THE COMPANY. The Company shall pay all of its expenses
and shall reimburse the Manager and its Affiliates for documented expenses of
the Manager and its Affiliates incurred on the Company’s behalf (collectively,
the “Expenses”). Expenses include all costs and expenses which are expressly
designated elsewhere in this Agreement as the Company’s, together with the
following:

(a)    expenses in connection with the issuance and transaction costs incident
to the acquisition, disposition and financing of Investments;

(b)    costs of legal, tax, accounting, consulting, auditing, administrative and
other similar services rendered for the Company by providers retained by the
Manager or, if provided by the employees of the Manager or its Affiliates, in
amounts which are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis;

(c)    per loan underwriting and review fees in connection with valuations of
and potential investments in certain subordinate commercial mortgage
pass-through certificates, in amounts approved by a majority of the Independent
Directors from time to time;

(d)    the compensation and expenses of the Company’s directors and the cost of
liability insurance to indemnify the Company’s directors and officers;

(e)    costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
accounting fees, legal fees, closing and other costs) or any securities
offerings of the Company;

(f)    expenses connected with communications to holders of securities of the
Company or its Subsidiaries and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs (including
transfer agent and registrar costs) in connection with the listing and/or
trading of the Company’s securities on any exchange or inter-dealer quotation
system, the fees to any such exchange or inter-dealer quotation system in
connection with its listing, costs of complying with the rules, regulations or
policies of such exchange or inter-dealer quotation system, costs of preparing,
printing and mailing the Company’s annual report to its stockholders and proxy
materials with respect to any meeting of the stockholders of the Company;

 

14



--------------------------------------------------------------------------------

(g)    the allocable costs associated with any computer software or hardware,
electronic equipment or purchased information technology services from third
party vendors that is used for the Company;

(h)    expenses incurred by managers, officers, employees and agents of the
Manager and its Affiliates for travel on the Company’s behalf and other
out-of-pocket expenses incurred by managers, officers, employees and agents of
the Manager and its Affiliates in connection with the purchase, financing,
refinancing, sale or other disposition of an Investment or establishment and
maintenance of any credit facilities and other indebtedness or any securities
offerings of the Company;

(i)    the allocable costs and expenses incurred with respect to market
information systems and publications, research publications and materials, and
settlement, clearing and custodial fees and expenses;

(j)    compensation and expenses of the Company’s custodian and transfer agent,
if any;

(k)    the costs of maintaining compliance with all federal, state and local
rules and regulations or any other regulatory agency;

(l)    all taxes and license fees;

(m)    all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its employees;

(n)    costs and expenses incurred in contracting with third parties, including
Affiliates of the Manager, for the servicing and special servicing of assets of
the Company;

(o)    all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
Investments, including appraisal, reporting, audit and legal fees;

(p)    expenses relating to any office(s) or office facilities, including but
not limited to disaster backup recovery sites and facilities, maintained for the
Company or Investments separate from the office or offices of the Manager;

(q)    expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board of Directors to or on account of the holders of securities of the Company
or its Subsidiaries, including, without limitation, in connection with any
dividend reinvestment plan;

(r)    any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or any Subsidiary, or against
any trustee, director or officer of the Company or of any Subsidiary in his or
her capacity as such for which the Company or any Subsidiary is required to
indemnify such trustee, director or officer by any court or governmental agency,
or settlement of pending or threatened proceedings or by the charter and bylaws
of the Company;

 

15



--------------------------------------------------------------------------------

(s)    the allocable portion of rent, telephone, utilities, office furniture,
equipment, machinery and other office, internal and overhead expenses of the
Manager and its Affiliates required for the Company’s operations; and

(t)    all other expenses actually incurred by the Manager or its Affiliates
which are reasonably necessary for the performance by the Manager of its duties
and functions under this Agreement.

Without regard to the amount of compensation received under this Agreement by
the Manager, the Manager shall bear the expense of the wages, salaries and
benefits of the Manager’s officers and employees, with the exception that the
Company shall bear the expense of the personnel described in the penultimate and
final sentences of Section 3(a) hereof, in proportion to such personnel’s
percentage of time dedicated to the operations of the Company.

The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.

SECTION 10.    CALCULATIONS OF EXPENSES.

The Manager shall prepare a statement documenting the Expenses of the Company
and the Expenses incurred by the Manager on behalf of the Company during each
calendar month, and shall deliver such statement to the Company within 20 days
after the end of each calendar month. Expenses incurred by the Manager on behalf
of the Company shall be reimbursed by the Company to the Manager on the first
business day of the month immediately following the date of delivery of such
statement; provided, however, that such reimbursements may be offset by the
Manager against amounts due to the Company. The provisions of this Section 10
shall survive the expiration or earlier termination of this Agreement.

SECTION 11.    LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.

(a)    The Manager assumes no responsibility under this Agreement other than to
render the services called for under this Agreement in good faith and shall not
be responsible for any action of the Board of Directors in following or
declining to follow any advice or recommendations of the Manager, including as
set forth in Section 7(b) of this Agreement. The Manager, its members, managers,
officers, employees and Affiliates (including Resource America) will not be
liable to the Company or any Subsidiary, to the Board of Directors, or the
Company’s or any Subsidiary’s stockholders or partners for any acts or omissions
by the Manager, its members, managers, officers, employees or Affiliates
(including Resource America), pursuant to or in accordance with this Agreement,
except by reason of acts constituting bad faith, willful misconduct, gross
negligence or reckless disregard of the Manager’s duties under this Agreement.
The Company shall, to the full extent lawful, reimburse, indemnify and hold the
Manager, its members, managers, officers, employees and Affiliates (including
Resource America) and each other Person, if any, controlling the Manager (each,
an “Indemnified Party”), harmless of and from any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever
(including attorneys’ fees) in respect of or arising from any acts or omissions
of such Indemnified Party made in good faith in the performance of the Manager’s
duties under this Agreement and not constituting such Indemnified Party’s bad
faith, willful misconduct, gross negligence or reckless disregard of the
Manager’s duties under this Agreement.

 

16



--------------------------------------------------------------------------------

(b)    The Manager and Resource America, jointly and severally, shall, to the
full extent lawful, reimburse, indemnify and hold the Company, its stockholders,
directors, officers and employees and each other Person, if any, controlling the
Company (each, a “Company Indemnified Party”), harmless of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including attorneys’ fees) in respect of or arising from the
Manager’s bad faith, willful misconduct, gross negligence or reckless disregard
of its duties under this Agreement or any claims by Manager’s employees relating
to the terms and conditions of their employment by Manager.

SECTION 12.    NO JOINT VENTURE. Nothing in this Agreement shall be construed to
make the Company, the Manager and Resource America partners or joint venturers
or impose any liability as such on either of them.

SECTION 13.    TERM; TERMINATION.

(a)    Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until March 31, 2018 (the “Current Term”) and shall
be automatically renewed for a one-year term on that date and each anniversary
date thereafter (a “Renewal Term”) unless at least two-thirds of the Independent
Directors or the holders of at least a majority of the outstanding Common Shares
agree not to automatically renew because (i) there has been unsatisfactory
performance by the Manager that is materially detrimental to the Company or
(ii) the compensation payable to the Manager hereunder is unfair; provided, that
the Company shall not have the right to terminate this Agreement under clause
(ii) above if the Manager agrees to continue to provide the services under this
Agreement at a fee that at least two-thirds of the Independent Directors
determines to be fair pursuant to the procedure set forth below. If the Company
elects not to renew this Agreement at the expiration of the Current Term or any
Renewal Term as set forth above, the Company shall deliver to the Manager prior
written notice (the “Termination Notice”) of the Company’s intention not to
renew this Agreement based upon the terms set forth in this Section 13(a) not
less than 180 days prior to the expiration of the then existing term. If the
Company so elects not to renew this Agreement, the Company shall designate the
date (the “Effective Termination Date”), not less than 180 days from the date of
the notice, on which the Manager shall cease to provide services under this
Agreement and this Agreement shall terminate on such date; provided, however,
that in the event that such Termination Notice is given in connection with a
determination that the compensation payable to the Manager is unfair, the
Manager shall have the right to renegotiate such compensation by delivering to
the Company, no fewer than forty-five (45) days prior to the prospective
Effective Termination Date, written notice (any such notice, a “Notice of
Proposal to Negotiate”) of its intention to renegotiate its compensation under
this Agreement. Thereupon, the Company (represented by the Independent
Directors) and the Manager shall endeavor to negotiate in good faith the revised
compensation payable to the Manager under this Agreement. Provided that the
Manager and at least two-thirds of the Independent Directors agree to the terms
of the revised compensation to be payable to the Manager within 45 days
following the receipt of the Notice of Proposal to Negotiate, the Termination
Notice shall be deemed of no force and effect and this Agreement shall continue
in full force and effect on the terms stated in this Agreement, except that the
compensation payable to the Manager hereunder shall be the revised compensation
then agreed upon by the parties to this Agreement. The Company and the Manager
agree to execute and deliver an amendment to this Agreement setting forth such
revised compensation promptly upon reaching an agreement regarding same. In the
event that the Company and the Manager are unable to agree to the terms of the
revised compensation to be payable to the Manager during such 45 day period,
this Agreement shall terminate, such termination to be effective on the date
which is the later of (A) ten (10) days following the end of such 45 day period
and (B) the Effective Termination Date originally set forth in the Termination
Notice.

(b)    In the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) of this Agreement, the Company shall pay to the
Manager, on the date on which such termination is effective, a termination fee
(the “Termination Fee”) equal to the amount of four times the sum of the average
annual Base Management Fee and the average annual Incentive Compensation earned
by the Manager during the two 12-month periods immediately preceding the date of
such termination, calculated as of the end of the most recently completed fiscal
quarter prior to the date of termination. The obligation of the Company to pay
the Termination Fee shall survive the termination of this Agreement.

 

17



--------------------------------------------------------------------------------

(c)    No later than 180 days prior to the expiration of the Current Term or any
Renewal Term, the Manager may deliver written notice to the Company informing it
of the Manager’s intention to decline to renew this Agreement, whereupon this
Agreement shall not be renewed and extended and this Agreement shall terminate
effective upon expiration of the then current term.

(d)    If this Agreement is terminated pursuant to this Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Sections 6, 9, 10, 13(b) and 16 of this
Agreement. In addition, Sections 8(i) (including the provisions of Exhibit B)
and 11 of this Agreement shall survive termination of this Agreement.

SECTION 14.    ASSIGNMENT.

(a)    Except as set forth in Section 14(b) of this Agreement, this Agreement
shall terminate automatically in the event of its assignment, in whole or in
part, by the Manager, unless such assignment is consented to in writing by the
Company with the consent of a majority of the Independent Directors. Any such
permitted assignment shall bind the assignee under this Agreement in the same
manner as the Manager is bound, and the Manager shall be liable to the Company
for all errors or omissions of the assignee under any such assignment. In
addition, the assignee shall execute and deliver to the Company a counterpart of
this Agreement naming such assignee as Manager. This Agreement shall not be
assigned by the Company without the prior written consent of the Manager, except
in the case of assignment by the Company to another REIT or other organization
which is a successor (by merger, consolidation or purchase of assets) to the
Company, in which case such successor organization shall be bound under this
Agreement and by the terms of such assignment in the same manner as the Company
is bound under this Agreement.

(b)    Notwithstanding any provision of this Agreement, the Manager may
subcontract and assign any or all of its responsibilities under Sections 2(b),
2(c) and 2(d) of this Agreement to any of its Affiliates in accordance with the
terms of this Agreement applicable to any such subcontract or assignment, and
the Company hereby consents to any such assignment and subcontracting. In
addition, provided that the Manager provides prior written notice to the Company
for informational purposes only, nothing contained in this Agreement shall
preclude any pledge, hypothecation or other transfer of any amounts payable to
the Manager under this Agreement.

SECTION 15.    TERMINATION FOR CAUSE.

(a)    The Company may terminate this Agreement effective upon thirty (30) days’
prior written notice of termination from the Company to the Manager, without
payment of any Termination Fee, if (i) the Manager materially breaches any
provision of this Agreement and such breach shall continue for a period of 30
days after the Manager’s receipt of written notice thereof specifying such
breach and requesting that the same be remedied in such 30 day period, (ii) the
Manager engages in any act of fraud, misappropriation of funds, or embezzlement
against the Company, (iii) there is an event of any gross negligence on the part
of the Manager in the performance of its duties under this Agreement, (iv) there
is a Change of Control of the Manager and a majority of the Independent
Directors determines, in their sole discretion, at any point during the 18
months following such Change of Control, that such Change of Control was
detrimental to the ability of the Manager to perform its duties hereunder in
substantially the manner conducted prior to such Change of Control, or (v) there
is entered an order for relief or similar decree or order with respect to the
Manager by a court having competent jurisdiction in an involuntary case under
the federal bankruptcy laws as now or hereafter constituted or under any
applicable federal or state bankruptcy, insolvency or other similar laws; or
(vi) the Manager (A) ceases, or admits in writing its inability to pay its debts
as they become due and payable, or makes a general assignment for the benefit
of, or enters into an composition or arrangement with, creditors; (B) applies
for, or consents (by admission of material allegations of a petition or
otherwise) to a sequestrator (or other similar official) of the Manager or of
any substantial part of its properties or assets, or authorizes such an
application or consent, or proceedings seeking such appointment are commenced
without such authorization, consent or application against the Manager and
continue undismissed for 60 days; (C) authorizes or files a voluntary petition
in bankruptcy, or applies for or consents (by admission of material allegations
of a petition or otherwise) to the application of any bankruptcy,
reorganization, arrangement, readjustment of debt, insolvency, dissolution,
liquidation or other similar law of any jurisdiction, or authorizes such
application or consent, or proceedings to such end are instituted against the
Manager without such authorization, application or consent and are approved as
properly instituted and remain undismissed for 60 days or result in adjudication
of bankruptcy or insolvency; or (D) permits or suffers all or any substantial
part of its properties or assets to be sequestered or attached by court order
and the order remains undismissed for 60 days.

 

18



--------------------------------------------------------------------------------

(b)    The Manager agrees that if any of the events specified above occur, it
will give prompt written notice thereof to the Company’s Board of Directors
after the occurrence of such event.

(c)    The Manager may terminate this Agreement effective upon sixty (60) days’
prior written notice of termination to the Company in the event that the Company
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30 day period.

(d)    The Manager may terminate this Agreement, without the Company being
required to pay the Termination Fee, in the event the Company becomes regulated
as an “investment company” under the Investment Company Act, with such
termination deemed to have occurred immediately prior to such event.

SECTION 16.    ACTION UPON TERMINATION. From and after the effective date of
termination of this Agreement, pursuant to Sections 13, 14, or 15 of this
Agreement, the Manager shall not be entitled to compensation for further
services under this Agreement, but shall be paid all compensation accruing to
the date of termination and, if terminated pursuant to Section 13 or
Section 15(c), the applicable Termination Fee. Upon such termination, the
Manager shall forthwith:

(i)    after deducting any accrued compensation and reimbursement for its
Expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;

(ii)    deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company or a Subsidiary; and

(iii)    deliver to the Board of Directors all property and documents of the
Company or any Subsidiary then in the custody of the Manager.

 

19



--------------------------------------------------------------------------------

SECTION 17.    RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST. The
Manager agrees that any money or other property of the Company or Subsidiary
held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or Subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such Subsidiary. Upon the receipt by the Manager of a
written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or any Subsidiary any money or other
property then held by the Manager for the account of the Company or any
Subsidiary under this Agreement, the Manager shall release such money or other
property to the Company or any Subsidiary within a reasonable period of time,
but in no event later than sixty (60) days following such request. The Manager
shall not be liable to the Company, any Subsidiary, the Independent Directors,
or the Company’s or a Subsidiary’s stockholders or partners for any acts
performed or omissions to act by the Company or any Subsidiary in connection
with the money or other property released to the Company or any Subsidiary in
accordance with the second sentence of this Section 17. The Company and any
Subsidiary shall indemnify the Manager and its members, managers, officers and
employees against any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever, which arise in connection with the
Manager’s release of such money or other property to the Company or any
Subsidiary in accordance with the terms of this Section 17. Indemnification
pursuant to this provision shall be in addition to any right of the Manager to
indemnification under Section 11 of this Agreement.

SECTION 18.    REPRESENTATIONS AND WARRANTIES.

(a)    The Company hereby represents and warrants to the Manager as follows:

(i)    The Company is duly organized, validly existing and in good standing
under the laws of the State of Maryland, has the corporate power to own its
assets and to transact the business in which it is now engaged and is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Company.

(ii)    The Company has the corporate power and authority to execute, deliver
and perform this Agreement and all obligations required hereunder and has taken
all necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder. No consent of any other person
including, without limitation, stockholders or creditors of the Company, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Company in connection with this Agreement or the execution,
delivery or performance of this Agreement and all obligations required
hereunder. This Agreement has been, and each instrument or document required
hereunder will be, executed and delivered by a duly authorized officer of the
Company, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms.

 

20



--------------------------------------------------------------------------------

(iii)    The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Company, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Company, or the charter or bylaws of, or any securities issued by, the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company, and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

(b)    The Manager hereby represents and warrants to the Company as follows:

(i)    The Manager is duly organized, validly existing and in good standing
under the laws of the State of Delaware, has the corporate power to own its
assets and to transact the business in which it is now engaged and is duly
qualified to do business and is in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Manager
and its Subsidiaries, taken as a whole.

(ii)    The Manager has the corporate power and authority to execute, deliver
and perform this Agreement and all obligations required hereunder and has taken
all necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder. No consent of any other person
including, without limitation, stockholders or creditors of the Manager, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Manager in connection with this Agreement or the execution,
delivery or performance of this Agreement and all obligations required
hereunder. This Agreement has been, and each instrument or document required
hereunder will be, executed and delivered by a duly authorized agent of the
Manager, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
valid and binding obligation of the Manager enforceable against the Manager in
accordance with its terms.

(iii)    The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder, will not violate any provision of
any existing law or regulation binding on the Manager, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Manager, or the charter or bylaws of, or any securities issued by, the
Manager or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Manager is a party or by which the
Manager or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Manager and its subsidiaries, taken as a whole, and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.

 

21



--------------------------------------------------------------------------------

(c)    Resource America hereby represents and warrants to the Company as
follows:

(i)    Resource America is duly organized, validly existing and in good standing
under the laws of the State of Delaware, has the corporate power to own its
assets and to transact the business in which it is now engaged and is duly
qualified to do business and is in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of Resource
America and its Subsidiaries, taken as a whole.

(ii)    Resource America has the corporate power and authority to execute,
deliver and perform this Agreement and all obligations required hereunder and
has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required hereunder. No consent of any other person
including, without limitation, stockholders or creditors of Resource America,
and no license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required by Resource America in connection with this Agreement or
the execution, delivery or performance of this Agreement and all obligations
required hereunder. This Agreement has been, and each instrument or document
required hereunder will be, executed and delivered by a duly authorized agent of
Resource America, and this Agreement constitutes, and each instrument or
document required hereunder when executed and delivered hereunder will
constitute, the valid and binding obligation of Resource America enforceable
against Resource America in accordance with its terms.

(iii)    The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder, will not violate any provision of
any existing law or regulation binding on Resource America, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on Resource America, or the charter or bylaws of, or any securities
issued by, Resource America or of any mortgage, indenture, lease, contract or
other agreement, instrument or undertaking to which Resource America is a party
or by which Resource America or any of its assets may be bound, the violation of
which would have a material adverse effect on the business operations, assets or
financial condition of Resource America and its subsidiaries, taken as a whole,
and will not result in, or require, the creation or imposition of any lien on
any of its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

SECTION 19.    NOTICES. Unless expressly provided otherwise in this Agreement,
all notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made and received when delivered against receipt or upon actual receipt
of (i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or
(iv) delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:

 

22



--------------------------------------------------------------------------------

(a)    If to the Company:

Resource Capital Corp.

c/o C-III Capital Partners LLC

717 Fifth Avenue

New York, NY 10022

Attention: Chief Executive Officer

(b)    If to Resource America:

Resource America, Inc.

1845 Walnut Street, 18th Floor

Philadelphia, PA 19103

Attention: Chief Legal Officer

(c)    If to the Manager:

Resource Capital Manager, Inc.

c/o C-III Capital Partners LLC

717 Fifth Avenue

New York, NY 10022

Attention: President

With a copy to:

Resource America, Inc.

1845 Walnut Street, 18th Floor

Philadelphia, PA 19103

Attention: Chief Legal Officer

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section 19 for the giving of notice.

SECTION 20.    BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement. Each of the Company, the Manager and
Resource America agrees that the representations, warrantees, covenants and
agreements of the Company contained herein are made on behalf of the Company and
its wholly-owned Subsidiaries for the benefit of each of the Manager and
Resource America, and the representations, warranties, covenants and agreements
of each of the Manager and Resource America are for the benefit of the Company
and its wholly-owned Subsidiaries.

SECTION 21.    ENTIRE AGREEMENT. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.

SECTION 22.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

23



--------------------------------------------------------------------------------

SECTION 23.    NO WAIVER; CUMULATIVE REMEDIES. No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law. No waiver of any provision hereto shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

SECTION 24.    COSTS AND EXPENSES. Each party hereto shall bear its own costs
and expenses (including the fees and disbursements of counsel and
accountants) incurred in connection with the negotiations and preparation of and
the closing under this Agreement, and all matters incident thereto.

SECTION 25.    HEADINGS. The headings of the sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed part of
this Agreement.

SECTION 26.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

SECTION 27.    SEVERABILITY. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction

SECTION 28.    GENDER. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

[SIGNATURE PAGE FOLLOWS]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

RESOURCE CAPITAL CORP. By:   /s/ Matthew J. Stern Name:   Matthew J. Stern
Title:   President

 

RESOURCE CAPITAL MANAGER, INC. By:   /s/ Robert C. Lieber Name:   Robert C.
Lieber Title:   Chief Executive Officer

 

RESOURCE AMERICA, INC. By:   /s/ Thomas C. Elliott Name:   Thomas C. Elliott
Title:   Executive Vice President and Chief Financial Officer

 

25



--------------------------------------------------------------------------------

Exhibit A

RESOURCE CAPITAL MANAGER, INC.

CONFLICTS OF INTEREST POLICY

The Manager, by itself and through its affiliates, including Resource America
and C-III Capital Partners LLC and their respective subsidiaries (collectively,
“Resource”), provides investment advisory services and manages the assets and
day-to-day operations of various entities, including Resource Capital Corp. (the
“Company”). Resource is responsible for all activities relating to the assets
and operations of the Company and, in such capacity, hereby sets forth the
following policies with respect to conflicts of interest that might arise among
the Company and Resource’s other advisees:

 

  (a) Except with the approval of a majority of the Independent Directors, the
Company will not be permitted to invest in any investment fund, collateralized
loan obligation or collateralized debt obligation (each, an “Investment
Vehicle”) structured, co-structured or managed by Resource other than those
structured, co-structured or managed primarily on the Company’s behalf. If the
Company does invest in any Investment Vehicle that has other investors, Resource
will waive, or refund to the Company, any base asset management fees allocable
to the Company in respect of its investment in such Investment Vehicle.

 

  (b) Except with the approval of a majority of the Independent Directors, the
Company will not be permitted to enter into any transaction with Resource or any
investment entity or fund managed or advised by Resource (collectively, “Other
Clients”), including but not limited to purchasing any investment from, or
selling any investment to, Resource or an Other Client, except that the Company
may purchase an investment originated by Resource either (i) within 60 days
before such investment is acquired by the Company or (ii) with the specific
intent to sell such investment to the Company.

 

  (c) Investments that may be appropriate for the Company, on the one hand, and
one or more of Resource or Other Clients, on the other hand, will be allocated
as between the Company, Resource and such Other Clients in accordance with
Resource’s allocation policies and procedures in effect from time to time.

Resource may make exceptions to these general policies when circumstances render
the application thereof inequitable or uneconomic.

 

26



--------------------------------------------------------------------------------

Exhibit B

Registration Rights Agreements

1.    Piggyback Rights. The Manager and any Permitted Transferee (as hereinafter
defined) shall have the unlimited right to piggyback on to any registration
statement of the Company (other than a registration statement on Form S-4 or
Form S-8 or any successor form); provided, however, that in the event of an
underwritten offering, the managing underwriters may exclude the shares of the
Manager and any Permitted Transferee to the same extent and in the same
proportion that shares of holders (other than the Company) are excluded, if the
managing underwriters determine in good faith that marketing factors require a
limitation on the number of shares to be included in such offering.

2.    Demand Rights. The Manager and any Permitted Transferee shall also have
the right to require the Company to prepare, file and maintain at all times such
number of registration statements as are specified in the next sentence of this
Section 2(a) exclusively for the resale of the stock portion of the Incentive
Compensation (the “Incentive Shares”). The Manager and any Permitted Transferee
shall be entitled to (i) an unlimited number of registrations on Form S-3 or any
successor or replacement forms and (ii) if the Management Agreement terminates
and the Company is not then eligible to use Form S-3 or any successor or
replacement form, a single registration on such other form as the Company is
then eligible to use. Notwithstanding anything herein to the contrary, the
demand rights described herein may only be exercised upon request of the Manager
and any Permitted Transferee, in the case of clause (i), who hold in the
aggregate at least twenty percent (20%) of all outstanding Incentive Shares and,
in the case of clause (ii), who hold in the aggregate at least one-third of all
outstanding Incentive Shares.

3.    Registration Procedures. The Company shall use its commercially reasonable
efforts to effect or cause to be effected the registration of the Incentive
Shares under the Securities Act of 1933, as amended (the “Securities Act”), to
permit the resale of the Incentive Shares by the Manager or any Permitted
Transferee.

4.    Expenses. The Company shall bear all expenses of registration, including
its professional fees and registration and filing fees with the SEC, state
securities administrators and applicable stock exchanges, and printing, word
processing and delivery and distribution fees with respect to any registration
statement, prospectus (preliminary or final), or any amendments or supplements
thereto, and reasonable fees and disbursements of one counsel to the Manager and
any Permitted Transferees, provided, however, the Company shall not be liable
for the underwriting discounts and commissions associated with the sale of the
Incentive Shares.

5.    Successors and Assigns; Permitted Transferees. The agreements in this
Exhibit B shall inure to the benefit of and be binding upon the successors and
assigns of each of the Company and the Manager. For purposes of this Exhibit B,
the term “Permitted Transferee” shall mean each person or entity to whom the
Manager transfers any Incentive Shares.

 

27



--------------------------------------------------------------------------------

6.    Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless (i) the Manager and its Permitted Transferees and (ii) each
person, if any, who controls the Manager and its Permitted Transferees within
the meaning of the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and (iii) the respective officers, directors,
partners, employees, representatives and agents of the Manager and its Permitted
Transferees or any person who controls any of the foregoing (each person
referred to in clause (i), (ii) or (iii) are referred to collectively as the
“Indemnified Parties”), from and against any losses, claims, damages or
liabilities, joint or several, or any actions in respect thereof (including, but
not limited to, any losses, claims, damages, judgments, expenses, liabilities or
actions relating to purchases and sales of the Incentive Shares) to which each
Indemnified Party may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, judgments, expenses,
liabilities or actions arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in a registration
statement or prospectus, including any document incorporated by reference
therein, or in any amendment or supplement thereto or in any preliminary
prospectus relating to a registration statement, or arise out of, or are based
upon, the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and shall reimburse, as incurred, the Indemnified Parties for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action in respect thereof;
provided, however, that (i) the Company shall not be liable in any such case to
the extent that such loss, claim, damage or liability arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in a registration statement or prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus relating to a registration
statement, in reliance upon and in conformity with written information
pertaining to the Manager or its Permitted Transferees or furnished to the
Company by or on behalf of the Manager or its Permitted Transferees specifically
for inclusion therein and (ii) with respect to any untrue statement or omission
or alleged untrue statement or omission made in any preliminary prospectus
relating to a registration statement, the indemnity agreement contained in this
subsection (a) shall not inure to the benefit of the Manager or any Permitted
Transferee from whom the person asserting any such losses, claims, damages or
liabilities purchased the Incentive Shares concerned, to the extent that a
prospectus relating to such Incentive Shares was required to be delivered by the
Manager or such Permitted Transferee, as the case may be, under the Securities
Act in connection with such purchase and any such loss, claim, damage or
liability of the Manager or such Permitted Transferee results from the fact that
there was not sent or given to such person, at or prior to the written
confirmation of the sale of such Incentive Shares to such person, a copy of the
final prospectus if the Company had previously furnished copies thereof to the
Manager or such Permitted Transferee; provided further, however, that this
indemnity agreement will be in addition to any liability which the Company may
otherwise have to such Indemnified Party. The Company shall also indemnify
underwriters, their officers and directors and each person who controls such
underwriters within the meaning of the Securities Act or the Exchange Act to the
same extent as provided above with respect to the indemnification of the Manager
or any Permitted Transferee if requested by the Manager or such Permitted
Transferee.

(b)    In connection with any registration statement in which the Manager or a
Permitted Transferee is participating and as a condition to such participation,
the Manager and such Permitted Transferee, severally and not jointly, will
indemnify and hold harmless the Company, its officers, directors, partners,
employees, representatives, agents and investment advisers and each person, if
any, who controls the Company within the meaning of the Securities Act or the
Exchange Act (the “Company Indemnified Persons”) from and against any losses,
claims, damages or liabilities or any actions in respect thereof, to which the
Company or any such controlling person may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as such losses, claims, damages,
liabilities or actions arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in the registration
statement or prospectus or in any amendment or supplement thereto or in any
preliminary prospectus relating to the registration statement, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but in each case only to the extent that the untrue statement or
omission or alleged untrue statement or omission was made in reliance upon and
in conformity with written information pertaining to the Manager or such
Permitted Transferee or furnished to the Company by or on behalf of the Manager
or such Permitted Transferee specifically for inclusion therein; and, subject to
the limitation set forth immediately preceding this clause, shall reimburse, as
incurred, the Company or any Company Indemnified Person for any legal or other
expenses reasonably incurred by the Company or such Company Indemnified Person
in connection with investigating or defending any loss, claim, damage, liability
or action in respect thereof. This indemnity agreement will be in addition to
any liability which the Manager or such Permitted Transferee may otherwise have
to the Company or any Company Indemnified Person.

 

28



--------------------------------------------------------------------------------

(c)    Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 6, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced by such failure; and provided further that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party (who may be counsel to the indemnifying party unless, in the reasonable
judgment of the indemnified party, a potential conflict exists), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof the indemnifying party will not be liable to such
indemnified party under this Section 6 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
any unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action, and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.

 

29



--------------------------------------------------------------------------------

(d)    If the indemnification provided for in this Section 6 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and the indemnified party on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Manager or such Permitted Transferee or such other
indemnified party, as the case may be, on the other, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid by an indemnified party as a result
of the losses, claims, damages or liabilities referred to in the first sentence
of this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject of this subsection (d).
Notwithstanding any other provision of this Section 6(d), neither the Manager
nor any Permitted Transferee shall be required to contribute any amount in
excess of the amount by which the net proceeds received by the Manager or such
Permitted Transferee from the sale of the Incentive Shares pursuant to the
registration statement exceeds the amount of damages which the Manager or such
Permitted Transferees have otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this paragraph
(d), each person, if any, who controls such indemnified party within the meaning
of the Securities Act or the Exchange Act shall have the same rights to
contribution as such indemnified party and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act shall have
the same rights to contribution as the Company.

(e)    The agreements contained in this Section 6 shall survive the sale of the
Incentive Shares pursuant to a registration statement and shall remain in full
force and effect, regardless of any termination or cancellation of the
Management Agreement or any investigation made by or on behalf of any
indemnified party.

 

30



--------------------------------------------------------------------------------

Exhibit C

STRATEGIC PLAN ASSETS

In November 2016, the Board of Directors approved a strategic plan (the “Plan”),
which included, among other things, disposing of certain non-core businesses and
investments and underperforming legacy commercial real estate loans owned by the
Company or a Subsidiary (“Strategic Plan Assets”). As part of the Plan, certain
Strategic Plan Assets were reclassified as discontinued operations (“Discops”)
and/or assets held for sale (“AHFS”) during the fourth quarter of 2016. The
following table delineates, by business segment, the Strategic Plan Assets owned
by the Company or a Subsidiary at September 30, 2017 and their respective net
book values at September 30, 2017 (in millions):

 

     Net Book
Value at
September 30,
2017  

Discops and AHFS

  

Legacy CRE Loans

   $ 78.5  

Middle Market Loans

     29.2  

Residential Mortgage Lending Segment

     19.0  

Other AHFS

     6.6     

 

 

 

Subtotal—Discops and AHFS

   $ 133.3  

Investments in Unconsolidated Entities

     12.3  

Commercial Finance Assets

     3.5     

 

 

 

Total

   $   149.1     

 

 

 

 

31